 



Exhibit 10.1
SEVENTH ADDENDUM
THIS SEVENTH ADDENDUM (“Seventh Addendum”), dated the 31st day of July, 2006,
revises and supplements the Transportation Agreement between the United States
Postal Service (“USPS” or “the Postal Service”) and Federal Express Corporation
(“FedEx”).
BACKGROUND FACTS
On January 10, 2001, USPS and FedEx entered into the Transportation Agreement
(“Agreement”) which states that FedEx will provide for the transportation of
certain USPS Products.
On December 13, 2001, USPS and FedEx entered into the Addendum to the Agreement
(“Addendum”) due to the USPS’ immediate need for the transportation of its
Product over and above the Minimum Guaranteed Volumes listed in the Agreement.
On April 3, 2002 and April 26, 2002, USPS and FedEx entered into the First
Amendment to the Addendum and the Second Amendment to the Addendum,
respectively.
On August 29, 2002 and December 4, 2002, USPS and FedEx entered into the Second
Addendum to the Agreement (“Second Addendum”) and the First Amendment to the
Second Addendum, respectively which addressed the obligations of both parties
through June 1, 2003.
On January 30, 2003, USPS and FedEx entered into the Third Addendum to the
Agreement (“Third Addendum”) which addressed the obligations of both parties
through May 30, 2004.
On June 4, 2003, USPS and FedEx entered into the First Amendment to the Third
Addendum.
On November 21, 2003 and December 8, 2003, USPS and FedEx entered into the
Second Amendment to the Third Addendum and the Third Amendment to the Third
Addendum, respectively.
On March 16, 2004, USPS and FedEx entered into the Fourth Addendum.
On November 22, 2004, USPS and FedEx entered into the Fifth Addendum.
On June 9, 2006, USPS and FedEx entered into the Sixth Addendum.
The parties now desire to extend the Interim Period subject to the following
terms:

 

 



--------------------------------------------------------------------------------



 



AGREEMENT

  1.   Definitions

For the purposes of this Seventh Addendum, capitalized terms used as defined
terms and not otherwise defined in this Seventh Addendum shall have the meanings
outlined in the Agreement. The following additional terms shall have the
following meaning:
“Billable Weekday Volume” means the greater of the actual Mid-week Volume
tendered by USPS to FedEx during the Schedule Period or [ * ] of the aggregate
Daily Mid-Week Volume Commitment for the Schedule Period.
“Billable Weekend Volume” means the greater of the actual Weekend Volume
tendered by USPS to FedEx during the Schedule Period or [ * ] of the aggregate
Daily Weekend Volume Commitment for the Schedule Period.
“Daily Mid-week Volume Commitment” means the daily volume committed for
transport during the Day Turn Operations on Tuesday through Friday of a week for
a Schedule Period.
“Daily Weekend Volume Commitment” means the volume committed for transport
during the Day Turn Operations on Saturday and Sunday of a week for a
Schedule Period.
“Interim Period” means the period of time commencing on August 1, 2006 and
terminating September 24, 2006.
“Night-Turn Mid-week Volume Commitment” means the daily volume committed for
transport during the Night-Turn Operations on Monday through Friday of a week
for a Schedule Period.
“Non-Widely Observed Holiday” means Columbus Day, Veteran’s Day, President’s Day
and Martin Luther King Day.
“Offshore Locations” means [ * ].
“Operating Day” means any day other than a Monday or a FedEx Holiday for the
Day-Turn Operations.
“Revised Schedule Period Request Forecast” means the volume forecasting document
which USPS will provide to FedEx after the Schedule Period Request Forecast.
USPS will provide the Revised Schedule Period Request Forecast no later than [ *
] calendar days prior to each Schedule Block Implementation Date.

*  
Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

2



--------------------------------------------------------------------------------



 



“Trucking Location” means a location specified on Exhibit A, attached.
“Weekend Volume” means volume transported during the Day Turn Operations on
Saturday and Sunday of a week.

  2.   Volume

(a) During the Interim Period, the Committed Volume and the Committed Volume
Schedule will be as set forth in the following table:
[ * ]
(b) During the Interim Period, USPS will tender and FedEx must transport between
[ * ] and [ * ] of the Committed Volume for each applicable Schedule Block
listed in the chart above.

*  
Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

3



--------------------------------------------------------------------------------



 



  3.   Schedule Period Request Forecast

Section 3.3.0 of Exhibit A of the Agreement is hereby modified for the Interim
Period as follows: For any Schedule Period in which the USPS Schedule Period
Request Forecast is greater than [ * ] the USPS shall deliver to FedEx a Revised
Schedule Period Request Forecast no later than [ * ] calendar days prior to each
Schedule Block Implementation Date. [ * ] If USPS does not make the Revised
Schedule Period Request Forecast available by the required deadline, the
Schedule Period Request Forecast shall be used.

  4.   Non-Fuel Transport

During the Interim Period, FedEx will invoice USPS for the non-fuel transport
portion of the Day System pricing at the rates provided below:
[ * ]

  5.  
No Non-Widely Observed Holiday

During the Interim Period, the parties agree that for those months in which
there is no Non-Widely Observed Holiday (i.e. June, 2006 and July, 2006), the
monthly billed volume will be computed on the following basis:
[ * ]

*  
Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

4



--------------------------------------------------------------------------------



 



  6.   Bypass Container Handling Charge

During the Interim Period, FedEx and the USPS agree that notwithstanding the
provisions of Exhibit B, paragraph A(3) of the Agreement, USPS shall be invoiced
a handling charge of [ * ] for packages unloaded from By-pass ULDs which are
destined to a Trucking Location. FedEx and USPS agree to the following
methodology to simplify invoicing:
FedEx will invoice USPS on the daily invoice at the contractual rate for all
Handling Units, including packages unloaded from a By-Pass ULD destined for a
Trucking Location. FedEx will then calculate a credit at the end of each
Schedule Period. [ * ]

  7.   Density

The provisions of Exhibit B, paragraph A, subparagraphs 1 and 2 of the Agreement
will be revised for the Interim Period to eliminate the cubic footage conversion
factor of [ * ]

  8.   7-day By-Pass Matrix Review

Section 3.6.0 of Exhibit A, Operating Specifications, is hereby modified for the
Interim Period as follows:
[ * ]

*  
Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

5



--------------------------------------------------------------------------------



 



  9.   Saturday Volume

Attachment 1 of the Agreement is hereby modified for the remaining Term of the
Interim Period, as follows:
USPS agrees that if the Daily Weekend Volume Commitment it tenders to FedEx
consists of equal amounts of volume for the Saturday and Sunday, FedEx may
tender not less than [ * ] of the Saturday volume on Saturday and not less than
[ * ] of the Saturday volume by noon Sunday (local time at the destination
market) to USPS with the remainder not later than the Sunday tender times set
forth in Attachment 1 to the Agreement. However, the parties agree that if USPS
desires a Daily Weekend Volume Commitment which consists of a higher volume on
Saturday than on Sunday, USPS may do so by indicating its intent when it submits
the Revised Schedule Period Request Forecast which is required to be submitted
no later than [ * ] calendar days prior to each Schedule Block Implementation
Date. In such event, FedEx will only be required to tender not less than [ * ]
of the aggregate Weekend Volume Commitment on Saturday and not less than [ * ]
of the aggregate Weekend Volume Commitment by noon Sunday. The parties shall
cooperate in good faith to identify those USPS locations where the distribution
pattern described in this paragraph will minimize inefficiencies in each
organization.

  10.   Prior Agreements to be Extended

  (a)   Preliminary Network Flow

Notwithstanding the provisions of Section 3.6.0 of the Operating Specifications,
during the Interim Period, the parties agree that FedEx will not be required to
furnish USPS with the Preliminary Network Flow document.

  (b)   Service for Offshore Locations

During the Interim Period, the Market Service Commitment Time provided for in
Attachments 1 and 2 to Exhibit A for volume to or from the Offshore Locations
will be adjusted [ * ]. If USPS requests FedEx to accept for transport an amount
in excess of the maximum volumes for the Offshore Locations but FedEx is unable
to transport the excess volume to such destination by such adjusted Market
Service Commitment Time, FedEx shall tender such excess volume to the gateway
for the destination not later than the adjusted Market Service Commitment Time.
The gateway locations for the following destinations are: [ * ]

*  
Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

6



--------------------------------------------------------------------------------



 



  11.   Full Force and Effect

Except as amended by this Seventh Addendum, the terms and conditions of the
Agreement shall remain in full force and effect and are ratified and confirmed
in all other respects.

  12.   Provision Conflict

If any provision of this Seventh Addendum conflicts with any provision of the
Agreement, the provision of the Agreement shall govern, unless otherwise
provided for in the Addendum.

 

7



--------------------------------------------------------------------------------



 



The parties have signed this Seventh Addendum in duplicate, one for each of the
parties, as of July 31, 2006.

              THE UNITED STATES POSTAL SERVICE
 
       
 
  By:   /s/ LESLIE A. GRIFFITH
 
            Printed Name: Leslie A. Griffith     Printed Title: Manager, Air
Transportation
 
            FEDERAL EXPRESS CORPORATION
 
       
 
  By:   /s/ PAUL J. HERRON
 
            Printed Name: Paul J. Herron     Printed Title: VP, Postal
Transportation

 

8



--------------------------------------------------------------------------------



 



Exhibit A
to the
Seventh Addendum
The Trucking Locations are as follows:
[ * ]
The list of Trucking Locations may be amended during the Interim Period by
mutual agreement may be amended during the Interim Period by mutual agreement of
the parties.

*  
Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

 